 1                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT FOR THE
 8
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE
10
11    UNITED STATES OF AMERICA,                     NO. CR18-132RAJ
12                         Plaintiff,
                                                    ORDER GRANTING
13                    v.                            MOTION TO SEAL
14    JOSEPH WILSON,
15                         Defendant.
16
17         THIS MATTER comes before the Court on Defendant Wilson’s Motion to Seal
18 Motion Pleading (Dkt. #454). Having considered the motion, having reviewed the
19 pleading at issue, and finding good cause,
20         IT IS HEREBY ORDERED Defendant Wilson’s Motion to Seal (Dkt. #454) is
21 GRANTED. The motion filed at Dkt. #455 shall remain under seal.
22         DATED this 15th day of April, 2019.
23
24                                               A
25                                               The Honorable Richard A. Jones
26                                               United States District Judge
27
28

     ORDER GRANTING
     MOTION TO SEAL - 1
